PER CURIAM.
On this appeal two issues are presented: (1) Whether the court erred by summoning potential jurors in a discriminatory manner tending to exclude segments of the general population; (2) Whether the court erred in denying appellant’s post-trial motion for judgment of acquittal predicated on the ground that appellant’s initial arrest was unlawful. As to the first issue, we affirm on the authority of Carwise v. State, 454 So.2d 707 (Fla. 1st DCA 1984), and find no error with respect to the second question.
Among other offenses, appellant was convicted of violating § 843.02, Florida Statutes, by resisting an officer without violence. It was established at trial that appellant committed a battery in the presence of a law enforcement officer. Regardless of whether a violation of probation also occurred, the officer was clearly authorized to effect appellant’s arrest for the battery. Appellant’s conviction for resisting an officer without violence might thus be predicated upon his subsequent flight from the arresting officer.
AFFIRMED.
SMITH, WENTWORTH and WIGGIN-TON, JJ., concur.